DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 and 8-9 are pending
Claims 2 and 4-7 are canceled
Claims 1, 3 and 8-9 are amended

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lim et al. US 5,580,171 (US’171).

Regarding claim 1, US’171 teaches a static mixer for intimate mixing of granular solids, a solids flow controller and a solids transfer tube which are useful to mix polycrystalline material with dopant solids, and to feed the resultant mixture continuously and accurately into a modified Czochralski-type furnace for growing single crystal material (A polysilicon feed system comprising: a growth chamber for growing a crystal ingot from a melt) (abstract). US’171 further teaches the storage hopper 66 has sufficient capacity to store the quantity of feed solids (chunk) required for a complete run of the furnace. The rate of flow of solids (feed rate) can be controlled by the frequency and amplitude of vibrations of the trough (chunk tray). These variables are readily controlled by the electromagnetic vibrator 108 (magnetic pulse vibrator), thereby providing a simple process flow controller that response to the electrical signals supplied to the vibrator 108 (a controller that controls a feed rate of one of the chunk tray). The length of the trough 106 (a chunk tray of a polysilicon feed) should be sufficient to average out the flow of solids so that the solids are discharged as a continuous, substantially non-variable stream (col. 4 line 35-68). The side profile of the trough is shown in figs. 6 and 8 which shows that the bottom is flat with respect to a horizontal plane (the chunk tray having a flat bottom). The vibrator 108 shown in fig. 6 is located below the trough 106 (the magnetic pulse vibrator being disposed below the chunk tray). Since the vibrator is electromagnetic it would require an electromagnetic energy source and the vibration would be through the emission of electromagnetic energy. Additionally, since US’171 teaches that the rate of flow of solids can be controlled by the frequency and amplitude of vibrations of the trough controlled by the electrical signals supplied to the vibrator the apparatus would further include a controller. Therefore, US’171 teaches A polysilicon feed system comprising: a chunk tray, the chunk tray having a flat bottom; and a magnetic pulse vibrator for controlling the flow of polysilicon from the chunk tray to a growth chamber for growing a crystal ingot from a melt, the magnetic pulse vibrator being disposed below the chunk tray, the magnetic pulse vibrator comprising: an electromagnetic energy source that vibrates the chunk tray through the emission of electromagnetic energy; and a controller that controls a feed rate of the chunk tray.

US’171 does not explicitly state controlling the feed rate through control of the voltage supplied to the electromagnetic energy source.

However, US’171 teaches that the feed rate is controlled by the electrical signals of the electromagnetic vibrator, and the voltage would be one of the electrical signals of an electromagnetic vibrator. Therefore, US’171 further teaches controlling the feed rate through control of the voltage supplied to the electromagnetic energy source.

Alternatively, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’171 to include controlling the feed rate through control of the voltage supplied to the electromagnetic energy source because US’171 teaches that the feed rate is controlled by the electrical signals of the electromagnetic vibrator, and the voltage would be one of the electrical signals of an electromagnetic vibrator.

Regarding claim 3, US’171 or the modified apparatus of US’171 teaches the polysilicon feed system of claim 1. US’171 further teaches a substantially vertical transfer tube 122 is mounted within the furnace (see FIG. 1) with its upper end 124 located beneath the lower end of short tube 114, permitting solids to fall from the short transfer tube 114 into the vertical transfer tube 122, when the slide gate valve is open. The lower end of the vertical transfer tube 122 is positioned immediately above the liquid level of molten material in the annular replenishment (feed) zone 42 (col. 5 line 3-25). Therefore, US’171 teaches a polysilicon feeder for supplying polysilicon to the growth chamber.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US’171 as applied to claim 3 above, and further in view of Luter et al. US 2013/0098290 (US’290).

Regarding claims 8-9, US’171 teaches the polysilicon feed system of claim 3. US’171 further teaches an interior profile that receives chunk polysilicon from a feed material reservoir of the polysilicon feeder (see fig. 5-8), with regard to claim 9.


US’171 does not teach wherein the polysilicon feeder comprises support rails for receiving the chunk tray, with regard to claim 8 and wherein the chunk tray comprises: an exterior portion that includes an exterior channel that removably receives the support rails of the polysilicon feeder, with regard to claim 9.

Regarding claims 8-9, US’171 teaches the polysilicon feed system of claim 3. US’290 teaches a Czochralski growth system is described comprising a growth chamber, a feed port, and a feed chamber comprising a container for feedstock and a feeder (abstract). US’290 further teaches when feed hopper 100 needs to be replenished through removable vacuum-sealed hatch cover 108, or when either crucible 16 is being replaced or feed chamber 70 needs to be serviced while the growth system continues in its hot state, isolation chamber 102 is moved away from CCZ growth chamber 10 so as to remove feeder pan 94 from the feed port 79 and out through feed isolation valve 64, compressing bellows assembly 106. Feed isolation valve 64 is then closed, thereby isolating feed chamber 70 from CCZ growth system 10 and allowing external access to feed system 70 without contaminating or disturbing the growth system and also allowing feeder pan 94 to cool away from crucible 16 (para. 35). Many requirements are imposed on feeder 62 of this specific embodiment of the Czochralski growth system of the present invention. The silicon particles need to be delivered in controlled amounts during ingot growth. The particles need to enter the melt at low velocity to reduce splashing. Parts of feeder 62 are subjected to very high temperatures around the silicon melt. Also, parts of feeder 62 in contact with silicon particles 60 need to not contaminate the silicon. During replenishment, the supply of silicon, usually in a hopper, needs to be in the controlled ambient of crucible chamber 12, but the hopper needs to be replenished after prolonged operation while crucible 16 is still hot. If a problem develops in feeder 62, as many complete parts as possible need to be accessible to feedstock tends to be dusty regardless of its source (para. 30). Therefore, US’290 teaches that the pan 94 should be mounted securely in the chamber 102 while rails) 92 extending horizontally and radially from center axis 13 of continuous Czochralski growth system 10 (para. 33). Therefore, US’290 further teaches rails are a known method of securable and movably mounting a device of a feeder. As a result one of ordinary skill in the art would know that they could securely and movably mount a feed pan in a feed chamber apparatus by providing support rails.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’171 to include wherein the polysilicon feeder comprises support rails for receiving the chunk tray, with regard to claim 8 and wherein the chunk tray comprises: an exterior portion that includes an exterior channel that removably receives the support rails of the polysilicon feeder, with regard to claim 9 because US’290 teaches that the feed device can by securely and movably mounted in a feed chamber apparatus by providing support rails and applying a known technique to a known device ready for improvement to yield predictable results is obvious, see MPEP 2141 III (D).


Response to Amendment

	Applicant’s amendments to independent claim 1 to include subject matter regarding the chunk tray and magnetic pulse vibrator has changed the scope of claim 1, and as a result, the 102/103 rejection of claim 1 as stated in the non-final office action 

Response to Arguments
Applicant's arguments filed 8-17-20 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a poly crystalline feeding system that dispenses a specific size particle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The use of the word “chunk” does not limit the size of the particles to a specific size range. Although the applicant has discussed typical sizes of particles for the term “chuck” and “granular” in para. 28, these are described as typical and not definitions of the terms. The terms do not have specific definitions in the art. For example Nakashima et al.  US7,001,456 teaches supplying crystalline materials in the Czochralski method (abstract), the "granular solid material" so referred to herein is a polycrystalline silicon material whose grain size is within the range of 5 mm to 45 mm (col. 4 line 40-50), which is within the ranges that applicant describes for “chunk” particles. Therefore, the terms “granular” and “chunk” are not recognized in the art as having specific size ranges and therefore 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a cross section of the chunk tray includes a flat bottom connecting two angled or vertical side walls as depicted in fig. 4B) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The term “flat” reads on anything that is in a horizontal position. While the sectional view shows a v-shaped profile in fig. 7, the profile shown in figs. 6 and 8 and described in claim 9 of US’171 show that the bottom is flat with respect to a horizontal plane. The claim does not describe the cross sectional profiled of the tray that is depicted in fig. 4. Therefore a tray that has any bottom portion that can be described as flat reads on the recited “flat bottom”.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIN F BERGNER/Examiner, Art Unit 1713